Fourth Court of Appeals
                                San Antonio, Texas
                                    November 26, 2019

                                    No. 04-19-00795-CV

                                   David RODRIGUEZ,
                                         Appellant

                                             v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P et
                                              al.,
                                          Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI16263
                     Honorable Cynthia Marie Chapa, Judge Presiding


                                      ORDER
       On November 22, 2019, appellant filed an Emergency Motion to Stay Court Order. After
consideration, appellant’s motion is DENIED.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court